This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,178

 5 JASON PACHECO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant Jason Pacheco appeals from the district court’s affirmance of the

 2 metropolitan court’s conviction for driving while under the influence of intoxicating

 3 liquor. [DS 1; RP 1, 78] In this Court’s notice of proposed disposition, we proposed

 4 to affirm Defendant’s convictions and adopt the memorandum opinion of the district

 5 court. [CN 1-2] Defendant filed a memorandum in opposition. We have given due

 6 consideration to the memorandum in opposition, and, remaining unpersuaded, we

 7 affirm Defendant’s convictions.

 8   {2}   Defendant raises no new arguments apart from those that he made in his

 9 docketing statement [DS 11] and in the statement of the issues he filed with the district

10 court in his on-record appeal [RP 49-60]. In this Court’s notice of proposed

11 disposition, we proposed to adopt the district court’s thorough and well-reasoned

12 memorandum opinion in response to Defendant’s arguments. [CN 1-2; see also RP

13 69-75] Defendant has failed to raise any new arguments or issues to convince us to

14 reconsider our proposed adoption of the district court’s memorandum opinion. As

15 such, all of the arguments in Defendant’s memorandum in opposition have been

16 addressed by this Court in its notice of proposed disposition and/or the district court’s

17 memorandum opinion this Court proposed to adopt in our notice of proposed

18 disposition, and we refer Defendant to the responses therein. [See RP 69-75]




                                               2
1   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, and for the reasons articulated in the memorandum opinion of the district

3 court, we affirm Defendant’s convictions.

4   {4}   IT IS SO ORDERED.

5

6                                     _______________________________________
7                                     MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:


 9
10 MICHAEL E. VIGIL, Chief Judge


11
12 JONATHAN B. SUTIN, Judge




                                              3